Citation Nr: 1029596	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as being due to exposure to 
herbicide agents.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of February 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Lincoln, Nebraska.  

At the BVA hearing in March 2010, the Veteran clarified the issue 
involving peripheral neuropathy.  That is, he stated that he was 
seeking service connection for peripheral neuropathy of the lower 
extremities and not service connection for all four extremities.  
As such, this issue has been recharacterized on the front page of 
this action.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below.



FINDINGS OF FACT

1.  Tinnitus is causally or etiologically related to service.  

2.  Peripheral neuropathy of the lower extremities was not 
manifested during service or for many years following separation 
from service, and is not causally or etiologically related to 
service, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated during, active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 
1154, 5103, 5103A, 5107 (West 200); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Veteran's service VA and private treatment records have been 
obtained.  Additionally, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In this respect, the record reflects that the 
service member did undergo a VA audiological examination in 
January 2009 and two VA examinations dealing with the peripheral 
neuropathy issue.  The results from all of the examinations have 
been included in the claims folder for review.  It is noted that 
in all of the examination reports, the examiner reviewed the 
Veteran's contentions and the available medical records, and then 
supplied an opinion with respect to the questions before the 
examiners.  Therefore, the Board finds that these reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has come before the VA asking that service connection 
be granted for tinnitus and peripheral neuropathy of the lower 
extremities.  The RO has denied the Veteran's claim and he has 
appealed to the Board for review.  

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Direct service connection may be 
established for a current disability resulting from diseases or 
injuries which are clearly present in service or for a disease 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which has 
not been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and, (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).


I.  Tinnitus

The Veteran has written and testified that he has suffered from 
ringing of the ears, tinnitus, since service and he believes the 
condition to be due to loud noise exposure he experienced while 
in service.  The service medical treatment records do not show 
the Veteran complaining about ringing in his ears either during 
service or upon completion of his enlistment.  Nevertheless, the 
service records do indicate that the Veteran was likely exposed 
to loud noise.   

In conjunction with his claim for benefits, the Veteran underwent 
a VA audiological examination in January 2009.  At that 
examination, the Veteran stated that he had been suffering from 
tinnitus since service, which it occurred three to four times a 
day, and lasted for three to four minutes at a time.  Upon the 
conclusion of the examination, the examiner confirmed the 
diagnosis of tinnitus but found that the condition was the result 
of post-service noise exposure.  

The record further contains a report from a D. A. Dilly, M.D., 
dated in April 2010, who emphatically concluded that the 
Veteran's tinnitus was the result of his inservice noise 
exposure.  The Veteran also testified at his hearing that he had 
tinnitus since service.  The Board notes that the hearing took 
place after the VA audiologist concluded that the condition began 
after the Veteran left service  

In sum, the probative evidence is as follows.  The Veteran 
experienced loud noise in service.  The Veteran has been 
diagnosed with tinnitus, although a VA examiner has hypothesized 
that the condition began after service.  Nevertheless, a private 
doctor has concluded that his tinnitus was caused by his 
inservice noise exposure.  And the Veteran has asserted that he 
has suffered from the condition since service.  

In determining whether evidence submitted by the Veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  Moreover, they have been consistent with the 
exigencies of active duty service and more specifically with the 
duties performed by the Veteran while he was stationed in the 
United States and in the Republic of Vietnam.  It is further 
noted that since the Veteran filed his claim, his recitation of 
the assertions made has remained consistent and not at odds with 
other statements made by him.  Thus, the Board finds that the 
Veteran's written and testimonial evidence is credible, 
probative, and it adds weight to the overall claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145 155-156 (1996).

The Board acknowledges that a private physician has hypothesized 
that the Veteran's diagnosed tinnitus was caused by inservice 
noise exposure and a VA audiologist has provided a different 
theory.  With regards to these pieces of medical evidence, the 
Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a Veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the Veteran for an extended period 
of time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was "informed 
of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this instance, the Board questions both blanket statements 
given by the VA audiologist and the private doctor.  Neither 
examiner failed to point to established facts in their hypotheses 
nor did they provide any type of reasoning in their analysis of 
the situation.  There is no evidence that either examiner fully 
reviewed in detail the pertinent medical records, discussed the 
salient facts, or provided complete rationale for all conclusions 
presented, as noted in the discussion above.

Accordingly, the Board does not find either opinion probative in 
that they are not well-reasoned, detailed, or consistent with 
other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

Nevertheless, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has further clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Information in the service records supports the Veteran's 
contentions and his assertions concerning his noise exposure are 
consistent with service.  The Board further believes that the 
consistent written and spoken statements and as such, the 
statements are competent to show in-service occurrence because 
the condition itself (ringing in the ears) is capable of lay 
observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (rejecting view lay person is not competent to 
provide testimony regarding nexus); see also Barr v. Nicholson, 
21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is 
not always required to establish the elements of in-service 
incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 
8-9 (2004) (lay persons are competent to report objective signs 
of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
service member prevails.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because the 
evidence is in equipoise, and since the Veteran is supposed to be 
afforded the benefit-of-the-doubt, the Board concludes that the 
Veteran's tinnitus is the result of noise exposure he endured 
while during active service.  Therefore, service connection is 
granted.  

II. Peripheral Neuropathy

In addition to the above noted provisions concerning service 
connection, a service member who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not exposed 
to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a service member was exposed to Agent 
Orange during active military, naval, or air service, certain 
specified diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  
The list of diseases includes:  chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers, 
and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a service member 
must show that he or she served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  The service records indicate that the Veteran did 
actually serve in Vietnam and thus is presumed to have been 
exposed to Agent Orange.  

Second, the service member must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  The availability of 
presumptive service connection for a disability based on exposure 
to herbicides does not preclude a service member from 
establishing service connection with proof of direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the 
Veteran has been diagnosed as suffering from peripheral 
neuropathy.  A review of 38 C.F.R. § 3.309(e) indicates that 
peripheral neuropathy (not acute or subacute peripheral 
neuropathy) is not a disease, disability, or condition for which 
the presumption applies.  Hence, is presumption is not for 
application.

Yet, the Veteran has been diagnosed with peripheral neuropathy 
and he has argued that it is the result of his active service or 
alternatively due to a foot problem he experienced while on 
active duty.  A review of the Veteran's medical records does 
indeed confirm the diagnosis of and treatment for peripheral 
neuropathy.  However, the record also contains a VA medical 
opinion, obtained in September 2009, which specifically 
discredits the Veteran's assertions.  

That is, the examiner recognized the fact that the Veteran 
experienced foot problems while in service.  However, upon 
reviewing the claims folder and after examining the Veteran, he 
concluded that the symptoms and manifestations produced by the 
foot problems in service were totally dissimilar to the 
disability he now suffers therefrom.  The examiner further noted 
that the Veteran did not complain of peripheral neuropathy within 
a year after his discharge from service.  Instead, it was nearly 
ten years before the Veteran began experiencing peripheral 
neuropathy-type symptoms.  In other words, there was a gap of ten 
years between the Veteran's discharge from service and when he 
began suffering from peripheral neuropathy.  In completing the 
examination, the doctor found that the Veteran's current 
peripheral neuropathy was not associated with or a product of the 
foot condition the Veteran experienced while in service.  

The Board would further point out that the medical records do not 
contain an opinion by a medical provider that the Veteran's 
peripheral neuropathy was caused by herbicide agent.  Moreover, 
the treatment records are negative for an opinion by a medical 
doctor that the condition was caused by or the result of the 
Veteran's active service or any incident therein.

Contained in the claims folder are also the Veteran's service 
treatment records.  These records include the Veteran's treatment 
records and his end-of-enlistment physical.  These records and 
reports are completely negative for any treatment for any type of 
peripheral neuropathy of the lower extremities and they are 
silent for any complaints involving peripheral neuropathy of the 
lower extremities.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).

Unfortunately, the Veteran's assertions are the only positive 
evidence in support of his claim.  While it is true that the 
Veteran served in Vietnam and may have been exposed to herbicide 
agent (Agent Orange), he has not been diagnosed as suffering from 
a presumptive disorder.  Alternatively, none of the medical 
evidence establishes an etiological link between the claimed 
condition and his active service.

Notwithstanding the lack of conclusive supporting medical 
evidence, the Veteran, along with his accredited representative, 
has continued to assert that the Veteran now suffers from a 
disorder that is somehow related to service.  With regard to 
specific evidence, the Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the only opinion provided is that of the 
Veteran and endorsed by the accredited representative - that the 
diagnosed peripheral neuropathy is somehow related to the 
Veteran's active service.  There has not been a discussion of the 
salient facts nor has there been provided any type of rationale 
that would corroborate any of the Veteran's conclusions.  The 
Board finds that the generalized statements provided by the 
Veteran are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran now has a diagnosed 
condition that resulted from his active service many years ago.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

The Board would further address the statements made by the 
Veteran.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The Board does not doubt the credibility of the Veteran in 
reporting his beliefs that he now suffers from peripheral 
neuropathy of the lower extremities that was caused by or the 
result of his active service.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The Veteran is not competent to 
provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, no complaints or symptoms of peripheral neuropathy of 
the lower extremities were noted in service.  Nor does competent 
and probative medical evidence relate this condition, first shown 
many years after service, with the Veteran's active service or 
any incident therein or to exposure to herbicide agent.  
Therefore, after reviewing the Veteran's claims folder, the Board 
finds that the record is without sufficient competent evidence 
supportive of a finding that the purported disability in question 
became manifest or otherwise originated during his active duty 
service.  Moreover, the record does not show the purported 
disorder is etiologically related to his service, or any incident 
therein, or to a service-connected disability.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the Veteran's claim.


ORDER

Service connection for tinnitus is granted.

Service connection for peripheral neuropathy of the lower 
extremities, to include as being due to exposure to herbicide 
agent, is denied.  

REMAND

A preliminary review of the record with respect to the claim for 
service connection for bilateral hearing loss discloses a need 
for additional development prior to further appellate review.  In 
this regard, it appears that there are additional private medical 
records that have not been obtained and that there is a need for 
an additional VA examination.  

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory threshold 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a service member may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

In connection with the Veteran's March 1970 service separation 
examination he underwent an audiometric examination, which showed 
a 60 decibel loss at 6000 Hertz in the right ear.  In addition, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
10
25
15
10

In conjunction with the Veteran's claim for benefits, he 
underwent a VA audiological examination in January 2009.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
20
25
25
35
55

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

To support his claim for benefits, and to show that he was 
suffering from bilateral hearing loss that was caused by his 
active service, the Veteran submitted a medical record report of 
April 2010 signed by a Dr. D. A. Dilly.  In that report, Dr. 
Dilly wrote that the Veteran was suffering from hearing loss in 
both ears and that, in his opinion, the hearing loss was due to 
noise exposure the Veteran experienced while he was on active 
duty.  The doctor also referred to an audiological report that 
was not provided to the VA by the Veteran.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, it is necessary to request 
all of the Veteran's medical records from Dr. Dilly that pertain 
to the Veteran's hearing loss.  

Additionally, as indicated above, a VA audiologist has suggested 
that the Veteran is only suffering from hearing loss in one ear 
whereas a private physician has written that the Veteran has 
bilateral hearing loss.  Because there is a lack of clarity in 
the medical evidence contained in the claims folder, and since 
the VA has a duty to provide the Veteran with a medical 
evaluation that is based on a full and complete review of all of 
the available medical evidence, the Board believes that this 
issue must also be returned so that the Veteran may undergo 
another examination in order to determine whether the Veteran has 
a ratable disability such as bilateral hearing loss.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask that he identify all sources of 
medical treatment received for his 
bilateral hearing loss since his separation 
from service, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Of 
particular interest are the records 
prepared by a Douglas A. Dilly, MD.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then obtained and 
associated wit h the claims file.  

2.  After the development requested in the 
first paragraph has been completed, the 
Veteran should be afforded an examination 
to ascertain the nature and etiology of his 
hearing loss.  (If possible, the 
examination should be performed by an 
individual who has not previously examined 
the Veteran.)  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is at least as 
likely as not related to noise the Veteran 
was exposed to during service.  In doing 
so, the examiner is specifically requested 
to comment on whether the 60 decibel loss 
at 6000 hertz in the right ear and the 25 
decibel loss at 2000 hertz in the left ear 
at the time of the March 1970 service 
separation examination represented any 
degree of hearing loss?  Please explain 
your answer.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


